Citation Nr: 0530694	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  94-29 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD), prior to 
December 13, 1993.

2.  Entitlement to an initial evaluation in excess of 30 
percent for PTSD, for the period from December 13, 1993 
through October 30, 2000.

3.  Entitlement to an increased initial rating for PTSD, 
evaluated as 70 percent disabling from October 31, 2000.

4.  Entitlement to an effective date prior to December 8, 
1998 for an award of service connection for arthritis of the 
shoulders, hands, wrists, elbows and knees.

5.  Entitlement to an effective date prior to March 11, 1999 
for the award of a 60 percent evaluation for low back pain 
with degenerative disc disease.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
November 1972 and from November 1990 to June 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The veteran's claims were remanded by the Board in December 
2003.  The December 2003 decision included a claim for 
entitlement to service connection for sinusitis and right 
sphenoid mucous cyst, to include as due to undiagnosed 
illness.  The RO granted the veteran service connection for 
that disability by rating action in February 2005.  
Consequently, the claim for service connection for sinusitis 
and right sphenoid mucous cyst is not before the Board.


FINDINGS OF FACT

1.  Prior to October 26, 1993, the veteran's service-
connected post-traumatic stress disorder had been manifested 
by mild symptoms of irritability, depression and anxiety, 
resulting in no more than mild impairment of social and 
industrial adaptability.

2.  From October 26, 1993 to October 30 2000, the veteran's 
service-connected post-traumatic stress disorder has been 
manifested by severe symptoms of irritability, nightmares, 
depression, and anxiety, resulting in severe impairment of 
social and industrial adaptability.

3.  The veteran's post-traumatic stress disorder symptoms do 
not result in virtal isolation in the community or other 
symptoms causing total occupational and social impairment, 
and the veteran is not demonstrably unable to obtain or 
retain employment. 

4.  The veteran's claim for service connection for arthritis 
of the shoulders, hands, wrists, elbows and knees, was 
received on December 13, 1993, and he was first shown to have 
such disability on July 11, 1994.

5.  The veteran's claim for an increased rating for his low 
back disability was received on March 19, 1996, and the 
criteria for a 60 percent rating were first shown on March 
11, 1999.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for post-traumatic stress disorder, prior to October 
26, 1993, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (effective prior to 
November 7, 1996).

2.  The criteria for an initial staged rating of 70 percent 
for post-traumatic stress disorder, for the period from 
October 26, 1993 through October 30, 2000 have been met.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004).

3.  The criteria for an initial staged rating in excess of 70 
percent for post-traumatic stress disorder have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004).

4.  The criteria for an earlier effective date of July 11, 
1994 for the award of service connection for arthritis of the 
shoulders, hands, wrists, elbows and knees have been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2004).

5.  The assignment of an effective date prior to March 11, 
1999, for the grant of a 60 percent schedular rating for low 
back pain with degenerative disc disease is not warranted.  
38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. § 3.400.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).



Notice

With respect to the PTSD claims, VA satisfied its duty to 
notify by means of an April 2004 letter from the agency of 
original jurisdiction (AOJ) to the appellant.  The letter 
informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The appellant has been asked to 
submit evidence and information in his possession to the AOJ.

With respect to the earlier effective date claims, the April 
2004 VCAA letter failed to notify the appellant of the 
evidence required to substantiate his effective date claims.  
However, the reasons and bases of the January and March 2000 
Statements of the Case (SOC) specifically explained to the 
appellant what the evidence must show in order to establish 
an earlier effective date for each of his effective date 
claims.  The appellant was not prejudiced by not receiving 
the VCAA notification prior to the initial AOJ decision, as 
he had over a year to respond to the SOCs prior to the 
certification of his appeal to the Board.  The Board notes 
that the veteran was not sent VCAA notice with respect to the 
claim for service connection for arthritis, or for the claim 
for an increased rating for low back pain.  As such, the 
exclusion of downstream issues from the VCAA notice 
requirement contemplated in VAOPGCPREC 08-2003 is not 
applicable in this case.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decisions 
that are the bases of this appeal were already decided and 
appealed prior to the VCAA notice.  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice was 
provided to the appellant after the initial adjudication, the 
appellant has not been prejudiced thereby.  The content of 
the notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that the veteran's 
VA medical records have been obtained.  The veteran has also 
been provided VA medical examinations.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of the appeal.  There is no indication that there 
exists any additional evidence which has a bearing on the 
veteran's claims which has not been obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the appellant or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  In light of the above, there is no prejudice to 
the appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

PTSD Claims

This appeal stems from a rating decision in January 1994 
which originally granted service connection for PTSD.  
Therefore, separate initial ratings can be assigned for 
separate periods of time based on facts found, a practice 
known as staged ratings.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The January 1994 rating action assigned a 
10 percent rating effective from June 7, 1991.  In a December 
1994 rating action, the veteran's rating for PTSD was 
increased from 10 percent to 30 percent, effective from 
December 13, 1993.  The veteran was awarded a temporary total 
rating due to hospitalization for PTSD from March 14, 1997 to 
May 1, 1997.  The veteran's PTSD rating was increased from 30 
percent to 70 percent by rating action in March 2002.  The 70 
percent rating was made effective from October 31, 2000.

During the pendency of this appeal, the regulations 
pertaining to the evaluation of psychiatric disorders were 
revised effective November 7, 1996.  See Schedule for Rating 
Disabilities; Mental Disorders, 61 Fed. Reg. 52,695 (1996) 
(codified at 38 C.F.R. §§ 4.125-4.130).  The RO has properly 
considered both the former version of these regulations as 
well as the amended version.  Since his appeal was pending at 
the time the applicable regulations were amended, subsequent 
to November 7, 1996, the veteran is entitled to have 
whichever set of regulations--old or new--provide him with a 
higher rating.  VAOGCPREC 3-2000.

Considering the rating criteria in effect prior to November 
7, 1996, a 10 percent evaluation contemplates emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  To obtain the next higher 
rating of 30 percent, definite impairment in the ability to 
establish or maintain effective or favorable relationships 
with people would have to be shown.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in definite 
industrial impairment.  A 50 percent evaluation for post-
traumatic stress disorder contemplates that the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired and by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent evaluation contemplates 
that the ability to establish and maintain effective or 
favorable relationships with people is severely impaired and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation 
contemplates that the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms in the 
regulation were "quantitative" in character, and invited 
the Board to "construe" the term "definite" in a manner 
that would quantify the degree of impairment.  In a precedent 
opinion dated November 9, 1993, the General Counsel of VA 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  
VAOPGCPREC 9-93.

In excess of 10 percent:

The medical evidence prior to October 26, 1993 consists of a 
December 1991 VA examination report and of VA outpatient 
treatment records dated from September 1991 to August 1993.  
The December 1991 VA examiner stated that the veteran's PTSD 
was from mild to moderate in nature, with only mild social 
and industrial impairment.  The VA outpatient mental health 
records reveal that the veteran was doing well on his 
medication.  Since the veteran's PTSD only resulted in mild 
social and industrial impairment prior to October 26, 1993, 
he did not meet the criteria for an initial rating in excess 
of 10 percent prior to that date.  The Board notes that the 
current criteria for the rating of PTSD are not for 
application for this time period.  See VAOGCPREC 3-2000.

In excess of 30 percent:

The medical evidence dated from October 26, 1993 to October 
31, 2000 shows varying severity of symptoms ranging from 
moderate to severe in nature.  On VA examination in October 
26, 1993, the veteran complained of flashbacks, nightmares, 
jumpiness, and irritability.  He also stated that he couldn't 
get along with people and that he isolates.  The examiner 
noted that the veteran had from moderate to severe social and 
industrial impairment.  On VA examination in June 1994, the 
examiner noted that while the veteran had a job, the 
industrial impairment resulting from the veteran's PTSD could 
cause the veteran to lose his job in the future.  The veteran 
was hospitalized due to his PTSD in March 1997, and then 
again in April 1997.  In May 1997, a VA psychologist opined 
that the veteran had chronic and severe PTSD.  An August 1998 
PTSD clinical team treatment summary noted that the veteran 
had nightmares, anxiety, depression, exaggerated startle 
response, memory and concentration problems, anger management 
problems, and low tolerance for frustration.  It was noted 
that the veteran had chronic and severe PTSD.  A September 
1998 VA examination report indicates that the veteran's PTSD 
resulted in moderate social and industrial impairment.  
Considering all doubt in favor of the veteran, the Board 
finds that the veteran's PTSD symptoms from October 26, 1993 
through October 30, 2000, more frequently resulted in severe 
impairment in the ability to obtain or retain employment and 
that an increased rating of 70 percent for this period is 
warranted.

In excess of 70 percent

Since the Board had granted the veteran a 70 percent rating 
for his PTSD under the former criteria for the period from 
October 26, 1993 to present.  The Board must also consider 
whether the veteran met the criteria for a 100 percent rating 
during this time period under the former criteria for the 
rating of mental disorders.  An October 31, 2000 VA opinion 
indicates that the physician supported the veteran's decision 
to quit his job, in order to avoid further exacerbation of 
PTSD.  The physician noted that the veteran could no longer 
sustain the attention needed to work in a competitive 
setting, nor tolerate the usual stressors associated with 
work.  However, the Board notes that the physician also noted 
that the veteran had pain in his arms, legs, and back which 
affected his work.  For rating the veteran's PTSD, only the 
symptoms attributable to PTSD may be considered.  On VA 
examination in November 2001, the veteran's mood was nervous 
and depressed and his concentration was poor.  However it was 
also noted that the veteran denied hallucinations, and that 
he had no suicidal or homicidal ideation.  His memory was 
preserved and his insight and judgment were intact.  The 
veteran's PTSD symptoms from October 26, 1993 onward have not 
shown that the veteran's contacts, except the most intimate, 
are so adversely affected as to result in virtual isolation 
in the community.  He has not been shown to have explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, or to be demonstrably unable to obtain or 
retain employment.  Accordingly, the veteran does not meet 
the criteria for a 100 percent rating under the former 
criteria since October 26, 1993.

The Board must also consider whether the veteran met the 
criteria for a 100 percent rating for his PTSD effective from 
November 10, 1996.  The current criteria for the rating of 
mental disorders provides for a 70 percent rating when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating 
contemplates total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2004).

The medical evidence from November 10, 1996 has not shown the 
veteran's PTSD symptoms to result in gross impairment in 
thought processes; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living disorientation to time or 
place; memory loss for names of close relatives, own 
occupation or own name, or total occupational and social 
impairment.  In this regard, the Board notes that when 
examined by the VA in November 1997, it was noted that the 
veteran's insight and judgment were intact.  On VA 
examination in September 1998, his affect was appropriate to 
the thought content.  While the veteran had a constricted 
affect on VA examination in November 2001, his insight and 
judgment remained intact.  The veteran has not met the 
criteria for a 100 percent rating for his PTSD under the 
current criteria for the rating of mental disorders.  
Accordingly, the veteran is not entitled to an initial staged 
rating in excess of 70 percent under either the current or 
former criteria.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 (2004) only 
in cases where the issue is expressly raised by the claimant 
or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOGCPREC 6-96.  In this case, consideration of an 
extraschedular rating has not been expressly raised.  
Further, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that 
would preclude the use of the regular rating schedule.  While 
the veteran has been hospitalized in March and April 1997 for 
PTSD, the record does not show that the veteran has required 
frequent hospitalization due to PTSD, or that PTSD alone 
markedly interferes with employment so as to render 
impractical the application of schedular standards.  
Accordingly, extraschedular evaluations are not warranted.  
38 C.F.R. § 3.321(b)(1).

Effective date for arthritis claim

The veteran submitted a claim for service connection for a 
multiple joint disability that was received on December 13, 
1993.  By a rating decision in August 1995, service 
connection for a disability manifested by multiple joint pain 
was denied.  Notice of disagreement with that determination, 
was received later that same month, and a statement of the 
case was issued on October 18, 1995.  The veteran's VA Form 
9, Appeal to the Board of Veterans' Appeals, was received 
later in October 1995.  The Board notes that at a February 
1996 RO hearing, it was indicated that the veteran was not 
providing testimony as to the multiple joint pain issue.  At 
no time was it indicated that the veteran was withdrawing his 
appeal as to that issue.  However, the matter was not 
thereafter referred to the Board for appellate consideration.  
Rather, the matter was readjudicated and denied by a rating 
decision in February 1999, and a supplemental statement of 
the case was issued later that same month.  Thereafter, the 
veteran was granted service connection for arthritis of the 
shoulders, hands, wrists, elbows and knees by a September 
1999 rating decision.  This decision assigned an effective 
date of December 8, 1998.

Applicable regulations provide that in general the effective 
date of an award of compensation will be the date of receipt 
of claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400.  In the case of a direct service 
connection claim, the effective date will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  38 C.F.R. § 3.400(b)(2)(i).

In this case the veteran's claim for service connection for a 
multiple joint disability was received on December 13, 1993, 
more than one year after his discharge from service in June 
1991.  The veteran's appeal of the initial RO denial 
determination in August 1995, pursuant to the December 1993 
claim, was completed, and remained open on appeal, at the 
time of the September 1999 rating decision which awarded 
service connection for arthritis of the multiple joints 
designated.  38 C.F.R. § 7105 (West 2002).  Accordingly, he 
is entitled to the earliest date, subsequent to December 13, 
1993, that arthritis of the shoulders, hands, wrists, elbows 
and knees was clinically demonstrated, that is, the date that 
entitlement arose.  

The Board notes that a July 11, 1994 VA examination report 
indicates that the veteran complained of a disability of the 
joints.  The diagnoses included degenerative joint disease.  
The Board further notes that VA medical records dated in May 
1997, August 1997, September 1997, and September 1998, also 
indicate degenerative arthritis of the multiple joints prior 
to the currently assigned December 8, 1998 effective date.  
Considering all doubt in favor of the veteran, the Board 
finds that the July 11, 1994 examination report provides 
sufficient evidence that the veteran had arthritis of the 
shoulders, hands, wrists, elbows and knees at that time.  
Accordingly, the veteran is entitled to an earlier effective 
date of July 11, 1994 for service connection for arthritis of 
the shoulders, hands, wrists, elbows and knees.



Effective date for 60 percent rating

The veteran was granted an increased rating of 60 percent for 
low back pain with degenerative disc disease by rating action 
in April 1999.  The 60 percent rating was assigned effective 
from March 11, 1999.  The veteran maintains that the 60 
percent rating should be effective the date of receipt of his 
claim.  It is not disputed that the veteran's claim was 
received on March 19, 1996.

The general rule with respect to an award of increased 
compensation is that the effective date of such an award 
shall be the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(1).  An exception to this rule applies under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred during the one-
year period preceding the date of receipt of a claim for 
increased compensation.  In that situation, the law provides 
that the effective date shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if the application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  

The Board has examined the veteran's medical evidence dated 
from one year prior to the date of the veteran's claim, March 
19, 1995, to the current effective date, March 11, 1999.  
This evidence includes VA outpatient treatment records, a 
March 1996 CT scan of the lumbar spine, a July 1998 VA 
neurology examination report, and an August 1998 VA 
orthopedic examination report.  None of this medical evidence 
indicates that the veteran had pronounced intervertebral disc 
syndrome.  Under the criteria then in effect, a 60 percent 
rating required persistent symptoms compatible with sciatic 
neuropathy, with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(in effect prior to September 23, 2002). 

The Board notes that the rating criteria for back disability 
at that time did not include a 60 percent rating for 
limitation of motion of the lumbar spine, or for lumbosacral 
strain.

The Board notes that it is not appropriate for the Board to 
consider the current criteria for the rating of back 
disabilities in evaluating the veteran's claim for an earlier 
effective date, as the new criteria did not come into effect 
until after March 11, 1999.  See VAOGCPREC 3-2000.

Since the preponderance of the evidence reveals that the 
veteran did not meet the criteria for a 60 percent rating for 
his low back pain with degenerative disc disease prior to 
March 11, 1999, and earlier effective date is not warranted.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for post-traumatic stress disorder prior to October 26, 1993 
is denied.

Entitlement to an initial staged evaluation of 70 percent for 
post-traumatic stress disorder, from October 26, 1993 to 
October 30, 2000, is granted, subject to the law and 
regulations governing the award of monetary benefits.

Entitlement to an initial rating in excess of 70 percent for 
PTSD is denied.

Entitlement to an earlier effective date of July 11, 1994 for 
an award of service connection for arthritis of the 
shoulders, hands, wrists, elbows and knees is granted, 
subject to the law and regulations governing the award of 
monetary benefits.

Entitlement to an effective date prior to March 11, 1999 for 
the award of a 60 percent evaluation for low back pain with 
degenerative disc disease is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


